  Case 14-81625      Doc 50       Filed 11/16/18 Entered 11/16/18 09:31:37           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: TRAVIS E. GOSA                        §       Case No. 14-81625
       CANDY A. GOSA                         §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 05/21/2014.

       2) The plan was confirmed on 07/28/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          04/14/2017, 12/15/2017.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 03/03/2017.

       5) The case was completed on 08/18/2018.

       6) Number of months from filing or conversion to last payment: 50.

       7) Number of months case was pending: 53.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $41,853.00.

       10) Amount of unsecured claims discharged without full payment: $18,927.44.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 14-81625      Doc 50       Filed 11/16/18 Entered 11/16/18 09:31:37          Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 18,245.00
      Less amount refunded to debtor(s)                        $ 205.00
NET RECEIPTS                                                                       $ 18,040.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 4,000.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 1,311.42
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                    $ 5,311.42

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim    Principal     Interest
Name                            Class       Scheduled    Asserted       Allowed         Paid         Paid
GERACI LAW L.L.C.               Lgl          4,000.00    4,000.00       4,000.00    4,000.00         0.00
BANK OF AMERICA NA              Sec              0.00   84,773.47           0.00        0.00         0.00
FORD MOTOR CREDIT CORP          Sec          8,347.00    8,102.96       8,102.96    8,102.96     2,116.99
AMERICAN INFOSOURCE LP as agent Sec          1,284.00    1,283.87         192.12      192.12       115.56
AMERICAN INFOSOURCE LP as agent Uns              0.00        0.00       1,091.75      194.78         0.00
PORTFOLIO RECOVERY              Sec          2,167.00        0.00           0.00        0.00         0.00
PORTFOLIO RECOVERY              Uns              0.00    1,536.38       1,536.38      274.08         0.00
ASSOCIATED COLLECTORS INC       Uns            476.00         NA             NA         0.00         0.00
AT T                            Uns            234.00         NA             NA         0.00         0.00
ATG CREDIT                      Uns             53.00         NA             NA         0.00         0.00
ATS MEDICAL SERVICES            Uns            177.00         NA             NA         0.00         0.00
BELOIT HEALTH SYSTEM            Uns          1,992.00         NA             NA         0.00         0.00
AMERICAN INFOSOURCE LP as agent Uns          1,560.00         NA             NA         0.00         0.00
PORTFOLIO RECOVERY              Uns          1,688.00         NA             NA         0.00         0.00
RESURGENT CAPITAL SERVICES      Uns          1,684.00    1,414.95       1,414.95      252.42         0.00
VELOCITY INVESTMENTS LLC        Uns            833.00      833.33         833.33      148.66         0.00
CREDITORS PROTECTION S          Uns             60.00         NA             NA         0.00         0.00
AMERICAN INFOSOURCE LP as agent Uns            494.00      493.95         493.95       88.12         0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 14-81625      Doc 50       Filed 11/16/18 Entered 11/16/18 09:31:37   Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                       Claim      Claim      Claim   Principal   Interest
Name                            Class      Scheduled   Asserted   Allowed        Paid       Paid
AMERICAN INFOSOURCE LP as agent Uns           185.00     188.05     188.05      33.55       0.00
MERCY HEALTH SYSTEM             Uns            70.00        NA         NA        0.00       0.00
CERASTES, LLC                   Uns           500.00   1,839.95   1,839.95     328.24       0.00
QUEST DIAGNOSTICS               Uns           344.00        NA         NA        0.00       0.00
ROCKFORD HEALTH PHYSICIANS Uns                 60.00        NA         NA        0.00       0.00
SAVINGSMAKEMONEY.CO             Uns            50.00        NA         NA        0.00       0.00
SNAP ON CREDIT LLC              Uns             0.00   2,125.54   2,125.54     379.19       0.00
SPEEDY CASH                     Uns           456.00        NA         NA        0.00       0.00
SPRINT                          Uns            71.00        NA         NA        0.00       0.00
UNITED CASH LOANS               Uns         1,500.00        NA         NA        0.00       0.00
SFC                             Uns             0.00     259.70     259.70      46.33       0.00
CAVALRY SPV I, LLC              Uns             0.00   2,164.24   2,164.24     386.09       0.00
RESURGENT CAPITAL SERVICES      Uns             0.00     389.55     389.55      69.49       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-81625      Doc 50       Filed 11/16/18 Entered 11/16/18 09:31:37     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                   $ 8,102.96       $ 8,102.96         $ 2,116.99
      All Other Secured                           $ 192.12         $ 192.12           $ 115.56
TOTAL SECURED:                                  $ 8,295.08       $ 8,295.08         $ 2,232.55

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 12,337.39       $ 2,200.95                $ 0.00



Disbursements:

       Expenses of Administration               $ 5,311.42
       Disbursements to Creditors              $ 12,728.58

TOTAL DISBURSEMENTS:                                            $ 18,040.00




UST Form 101-13-FR-S (9/1/2009)
  Case 14-81625        Doc 50      Filed 11/16/18 Entered 11/16/18 09:31:37               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 11/15/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
